AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(Defeasance)

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(“Agreement”) between NNN Enclave Parkway, LLC, a Delaware limited liability
company (“Enclave”) as to an undivided 7.000% interest, and the tenant in common
entities listed on Exhibit G attached hereto and incorporated herein, as their
interests may appear, each a Delaware limited liability company (collectively,
“Seller”), and Parkway Properties Office Fund, L.P., a Delaware limited
partnership (“Buyer”), is made and entered into as of the later of (i) the date
this Agreement is executed by Seller, and (ii) the date this Agreement is
executed by Buyer (the “Effective Date”), with reference to the following facts:



A.   Seller owns certain real property located in Houston, Texas, and more
specifically described in Exhibit A attached hereto (the “Land”), commonly known
as 1401 Enclave Parkway and such other assets, as the same are herein described.



B.   Subject to the terms and conditions in this Agreement, Seller desires to
sell to Buyer and Buyer desires to purchase from Seller the Land and the
associated assets.

NOW, THEREFORE, in consideration of the mutual covenants, premises and
agreements herein contained, the parties hereto do hereby agree as follows:

1. Purchase and Sale. The purchase and sale includes, and at Closing
(hereinafter defined) Seller shall sell, assign, grant and transfer to Buyer,
all of Seller’s right and title, estate interest in and to all of the following
(hereinafter sometimes collectively, the “Property”):

1.1 The Land, together with all structures, buildings, improvements, machinery,
fixtures, and equipment affixed or attached to the Land and all easements and
rights appurtenant thereto, including: (i) all easements, privileges and rights
belonging or in any way appurtenant to the Land, (ii) any land lying in the bed
of any street, road, alley or right-of-way, open or closed, adjacent to or
abutting the Land, and (iii) any and all air rights, subsurface rights,
development rights, and water rights permitting to the Land (all of the
foregoing being collectively referred to herein as the “Land” or “Real
Property”);

1.2 All leases (the “Leases”), including associated amendments, with all persons
(“Tenants”) leasing the Real Property or any part thereof or hereafter entered
into in accordance with the terms hereof prior to Closing, together with all
security deposits, other deposits held in connection with the Leases, and all of
Seller’s right, title and interest in and to all guarantees, letters of credit
and other similar credit enhancements providing additional security for such
Leases;

1.3 All tangible and intangible personal property owned by Seller located on or
used in connection with the Real Property, including, specifically, without
limitation, all sculptures, paintings and other artwork, all equipment, life
safety and support systems (if any), furniture, tools and supplies, all plans
and specifications and other architectural and engineering drawings, if any,
with respect to the Land and the Improvements, and any other personal property
and all related intangibles as are owned by Seller and currently located in, on
or about or are used for the operation, maintenance, administration or repair of
the Real Property, including Seller’s interest, if any, in the common name of
the Real Property (the “Personal Property”);

1.4 All service contracts, agreements, warranties and guaranties relating to the
operation of the Property as of the Effective Date, to the extent assignable,
and any other service and operating agreements pertaining to the Property that
are entered into by Seller after the date of this Agreement and prior to the
Closing in accordance with the terms of this Agreement, in each case to the
extent approved by Buyer in accordance with this Agreement (collectively, the
“Contracts”); provided, however, any Contracts not so approved by Buyer on or
before April 23, 2007, shall be terminated by Seller, at Seller’s expense, on or
before the Closing; and

1.5 To the extent transferable, all building permits, certificates of occupancy
and other certificates, permits, consents, authorizations, variances or waivers,
dedications, subdivision maps, licenses and approvals from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality relating to the Property (the “Permits”).

2. Purchase Price. Subject to the charges, prorations and other adjustments set
forth in this Agreement, the total Purchase Price of the Property shall be
Forty-Six Million Five Hundred Thousand and 00/100 Dollars ($46,500,000.00)
(“Purchase Price”) payable as follows:

2.1 Deposit/Further Payments/Down Payment. Concurrent with Opening of Escrow (as
hereinafter defined), Buyer shall deposit into Escrow the amount of Five Hundred
Thousand and 00/100 Dollars ($500,000.00) and within one (1) business day
following expiration of the Inspection Period, provided Buyer has not terminated
this Agreement in accordance with its terms, an additional amount of Five
Hundred Thousand and 00/100 Dollars ($500,000.00) (together with any and all
interest earned thereon, collectively, the “Deposit”), in the form of a wire
transfer payable to LandAmerica Commercial Services, Attn: Gale Hunt, 1920 Main
Street, 12th Floor, Irvine, California 92614 (“Escrow Holder” or “Title
Company”). Escrow Holder shall place the Deposit into an interest bearing money
market account at a bank or other financial institution reasonably satisfactory
to Buyer, and interest thereon shall be credited to Buyer’s account. The Deposit
shall be credited toward the Purchase Price at Closing, or shall be retained by
Seller as nonrefundable liquidated damages if Buyer fails to acquire the
Property for any reason after expiration of the Inspection Period due to a
default by Buyer and not due to Seller’s default under this Agreement.

2.2 Independent Consideration. Seller and Buyer acknowledge and agree that One
Hundred and No/100 Dollars ($100.00) of the Escrow Deposit shall be paid to
Seller if this Agreement is terminated for any reason (the “Independent Contract
Consideration”). Moreover, Seller and Buyer acknowledge and agree that the
Independent Contract Consideration has been bargained for and agreed to as
additional consideration for Seller’s execution and delivery of this Agreement.
At Closing (defined below) the Independent Contract Consideration shall be
applied to the Purchase Price. In the event this Agreement is terminated for any
reason, Seller shall be entitled to the Independent Contract Consideration.

2.3 On or before the day which is two (2) business days prior to the Closing
Date, Buyer shall deposit into Escrow the balance of the Purchase Price (subject
to adjustments and prorations as set forth herein) by wire transfer payable to
Escrow Holder.

3. Title to Property. During the Inspection Period (hereafter defined) Buyer
shall review and approve the Title Documents (hereinafter defined) and the
Survey (hereinafter defined). If the Title Documents or Survey reflect or
disclose any defect, exception or other matter affecting the Property (“Title
Defects”) that is unacceptable to Buyer, then at least three (3) business days
prior to the expiration of the Inspection Period, Buyer shall provide Seller
with written notice of Buyer’s objections. Seller may, at its sole option, elect
to cure or remove the objections made by Buyer. Should Seller elect to attempt
to cure or remove the objection, it shall be a condition precedent to Buyer’s
obligation to acquire the Property that Seller cures such title objection prior
to the Closing. Unless Seller provides written notice to Buyer at least one
(1) business day before the expiration of the Inspection Period that Seller
intends to cure Buyer’s title objections, Seller shall be deemed to have elected
not to cure or remove Buyer’s title objections, and Buyer shall be entitled, as
Buyer’s sole and exclusive remedy, either to (i) terminate this Agreement and
obtain a refund of the Deposit by providing written notice of termination to
Seller before the end of the Inspection Period and returning the Due Diligence
Items (hereinafter defined) or (ii) waive the objections and close this
transaction as otherwise contemplated herein. The Property is currently
encumbered by an existing security instrument that secures acquisition
financing, which existing financing has been transferred into a “real estate
mortgage investment conduit” (the “Existing Loan”). Seller intends to undertake
a defeasance of the Existing Loan in order to release the Property from the lien
held by the current holder thereof. Buyer shall reasonably cooperate with Seller
in such efforts, provided, however, that Buyer shall not be required to assume
any liability or incur any expense with respect to the Existing Loan, except as
outlined in Section 7.7.4 herein. If Buyer shall fail to terminate this
Agreement during the Inspection Period, all matters shown on the Survey and all
matters described in the Title Commitment, except for monetary liens for
indebtedness of Seller and any matters Seller has agreed to cure in writing or
matters Escrow Holder agrees to insure over, shall be deemed “Permitted
Exceptions.”

4. Due Diligence Items.

4.1 Seller has delivered to Buyer, to the extent the same are available, and
Buyer hereby acknowledges receipt of the following items (together with the
items described in Section 4.2, collectively, the “Due Diligence Items”):

4.1.1 Any existing survey of the Property, in Seller’s possession or control
(the “Survey”);

4.1.2 A current title commitment (the “Title Commitment”) for the issuance of a
standard coverage owner’s policy of title insurance, with standard provisions
and exceptions (the “Title Policy”) to Buyer from the Escrow Holder, together
with copies of all documents constituting exceptions to the title as reflected
in the Title Commitment (collectively referred to hereinafter as the “Title
Documents”);

4.1.3 A list of all Leases and contracts, including service contracts,
warranties, management, maintenance, leasing commission or other agreements
affecting the Property, if any, together with true and complete copies (in all
material respects) of the same;

4.1.4 True and correct copies of the real estate and personal property tax
statements covering the Property or any part thereof for each of the two
(2) years prior to the current year and, if available, for the current year;

4.1.5 A schedule of all current or pending litigation with respect to the
Property or any part, thereof, if any;

4.1.6 Operating statements for the most recent two full calendar years and
monthly operating statements for the calendar year to date, including a current
delinquency report;

4.1.7 An inventory of all personal property located on the Property, used in the
maintenance of the Property or stored for future use at the Property and an
inventory of all furniture and appliances used in the units, if any.

4.2 Seller shall make the following available for inspection by Buyer during
ordinary business hours at Seller’s management office:

4.2.1 All site plans, leasing plans, as-built plans, drawings, environmental,
mechanical, electrical, structural, soils and similar reports and/or audits and
plans and specifications relative to the Property in the possession of Seller,
if any.

4.2.2 The tenant files, books and records relating to the ownership and
operation of the Property.

5. Inspections.

5.1 Buyer shall have a temporary non-exclusive license to enter and conduct
non-invasive feasibility, environmental, and physical studies collectively of
the Property that Buyer may deem necessary or advisable (the “Inspections”) at
any time during the Inspection Period, on the terms set forth in this Section 5.
Buyer shall not conduct invasive testing of any kind (including without
limitation, “Phase II” environmental testing) without Seller’s consent. Buyer’s
right to conduct the Inspections shall be subject to rights of Tenants and shall
be subject to such conditions as may be reasonably imposed by Seller in order to
avoid disruption at the Property.

5.2 Buyer must arrange all Inspections of the Property with Seller at least two
(2) business days in advance of any Inspections. Buyer and its agents shall
maintain equipment and other materials in an orderly manner while they are
located on the Property and to maintain them in locations specified by Seller.
Buyer agrees to remove all debris and trash resulting from the Inspections on a
daily basis and to remove all equipment and other materials used by Buyer or its
agents as soon as the activity for which such equipment and other materials are
used is completed. Buyer and its agents shall take all appropriate measures for
the safety of persons and property on the Property and shall comply with all
applicable legal requirements. Buyer shall restore any damage to the Property
resulting from the Inspections including but not limited to repair of surface
openings resulting from tests. Buyer shall promptly provide to Seller a copy of
all reports and test results prepared or furnished in connection with the
Inspections.

5.3 In the event that the Inspections show any fact, matter or condition to
exist with respect to the Property that is unacceptable to Buyer, in Buyer’s
sole subjective discretion, then Buyer shall be entitled, as its sole and
exclusive remedy, to (1) terminate this Agreement and obtain a refund of the
Deposit, less Buyer’s share of Escrow Holder’s cancellation charges, if any, or
(2) waive the objection, and close the transaction as otherwise contemplated
herein. Buyer agrees to promptly discharge any liens that may be imposed against
the Property as a result of the Inspections.

5.4 Buyer shall indemnify, save and hold Seller and Seller’s officers, agents,
employees, directors, trustees, invitees, successors, and assigns (collectively
“Indemnitees”) harmless against all losses, costs, expenses, liabilities,
claims, litigation, demands, proceedings and damages (including but not limited
to attorney’s fees) suffered or incurred by Seller or any such Indemnitees
arising out of and limited to the Inspections, provided that Buyer shall not
incur any liability due to its discovery, without exacerbation of the condition
of any Hazardous Materials or other circumstances at the Property. Buyer waives
any claims against Seller arising out of the Inspections or this Agreement other
than claims that are solely caused by or solely arise from any gross negligence
or willful misconduct of Seller. Buyer hereby assume all responsibility for
claims against Seller by the contractors, subcontractors, employees, and agents
of Buyer other than claims that are solely caused by or solely arise from
Seller’s gross negligence or willful misconduct.

5.5 Buyer shall, during the term of this Agreement and at all times during which
access is available to it, require its subcontractors and agents, to maintain
insurance, in form and substance reasonably satisfactory to Seller, with
insurance companies acceptable to Seller, the following insurance: Comprehensive
General Liability or Commercial General Liability Insurance, with limits of not
less than One Million Dollars ($1,000,000) combined single limit per occurrence
and not less than Two Million Dollars ($2,000,000) on a general aggregate basis,
for bodily injury, death and property damage, and Excess (umbrella) liability
insurance with liability insurance with limits of not less than Five Million
Dollars ($5,000,000) per occurrence. Each policy of insurance shall name Seller
as an additional insured. Further, each policy of insurance shall state that
such policy is primary and noncontributing with any insurance carried by Seller.
Such policy shall contain a provision that the naming of the additional insured
shall not negate any right the additional insured would have had as a claimant
under the policy if not so named and shall contain severability of interest and
cross-liability clauses. A certificate, together with any endorsements to the
policy required to evidence the coverage which is to be obtained hereunder,
shall be delivered to Seller prior to entry on the Property. The certificate
shall expressly provide that no less than thirty (30) days prior written notice
shall be given Seller in the event of any material alteration to or cancellation
of the coverages evidenced by said certificate. A renewal certificate for each
of the policies required in this Section shall be delivered to Seller not less
than thirty (30) days prior to the expiration date of the term of such policy.
Any policies required by the provisions of this Section may be made a part of a
blanket policy of insurance with a “per property, per location endorsement” so
long as such blanket policy contains all of the provisions required herein and
does not reduce the coverage, impair the rights of the other party to this
Agreement or negate the requirements of this Agreement.

5.6 During the course of its performance of the Inspections, Buyer will acquire
knowledge concerning the Property or Seller, or knowledge of other matters of a
sensitive business nature (collectively, “Privileged Information”). Except as
described below, neither Buyer nor its agents shall disclose to any third party,
publicize or suffer or permit any of their respective employees to so disclose
or publicize any such Privileged Information, other than to consultants, lender,
attorneys and agents as necessary for Buyer’s inspection and analysis of the
Property. In the event that Buyer believes in good faith that it is required by
any legal requirement to disclose any such Privileged Information, then Buyer
shall immediately notify Seller of such belief and the reasons for such belief.
If Seller within five (5) days after receipt of such notice, advises the party
that sent the notice that Seller shall itself disclose the information, then
Buyer shall not make such disclosure (unless either such party reasonably
believes that it must disclose such information by law). If Buyer reasonably
believes that such disclosure is required to be made in less than the five
(5)-day period, then the notice to Seller shall so state and Seller’s time to
respond will be reduced accordingly.

5.7 The obligations of Buyer described in this Section shall survive the Closing
or any termination of this Agreement.

6. Approval.

6.1 Buyer shall have until May 11, 2007 (“Inspection Period”) to approve or
disapprove the Inspections. If Buyer shall fail to notify Seller and Escrow
Holder of its disapproval of the Inspections in writing within the Inspection
Period, the condition of the Property shall be deemed approved. If Buyer shall
disapprove the Inspections within the Inspection Period, this Agreement and the
Escrow shall thereupon be terminated. Buyer shall not be entitled to purchase
the Property, Seller shall not be obligated to sell the Property to Buyer and
the parties shall be relieved of any further obligation to each other with
respect to the Property, except as provided in Section 5.

6.2 Notwithstanding anything to the contrary contained herein, Buyer hereby
agrees that, in the event this Agreement is terminated for any reason, then
Buyer shall promptly and at its sole expense return to Seller all Due Diligence
Items which have been delivered by Seller to Buyer in connection with the
Inspections, along with copies of all reports, drawings, plans, studies,
summaries, surveys, maps and other data prepared by third parties relating to
the Property, subject to restrictions on Buyer’s ability to make any such
materials available to Seller that are imposed in any agreement with a third
party consultant preparing any such reports or materials (“Buyer’s Reports”);
provided, however, that delivery of such copies and information by Buyer shall
be without warranty or representation whatsoever, express or implied, including
without limitations, any warranty or representation as to ownership, accuracy,
adequacy or completeness thereof or otherwise. Buyer shall cooperate with Seller
at no expense to Buyer in order to obtain a waiver of any such restrictions.

6.3 On or before the end of the Inspection Period, Buyer will designate in a
written notice to Seller which Contracts Buyer will assume and which Contracts
must be terminated by Seller at Closing, in accordance with Section 1.4 herein.
Taking into account any credits or prorations to be made pursuant to this
Agreement for payments coming due after Closing but accruing prior to Closing,
Buyer will assume the obligations arising from and after the Closing Date under
those Contracts which Buyer has designated will not be terminated. Seller shall
terminate all Contracts that are not to be assumed, following Seller’s receipt
of Buyer’s notice and effective as of Closing.

7. Escrow.

7.1 Opening. The purchase and sale of the Property shall be consummated through
an escrow (“Escrow”) to be opened with Escrow Holder within two (2) business
days after the Effective Date. Escrow shall be deemed to be opened as of the
date fully executed copies (or counterparts) of this Agreement are delivered to
Escrow Holder by Buyer and Seller (“Opening of Escrow”). This Agreement shall be
considered as the Escrow instructions between the parties, with such further
instructions as Escrow Holder shall require in order to clarify its duties and
responsibilities. If Escrow Holder shall require further Escrow instructions,
Escrow Holder may prepare such instructions on its usual form. Such further
instructions shall be promptly signed by Buyer and Seller and returned to Escrow
Holder within three (3) business days of receipt thereof. In the event of any
conflict between the terms and conditions of this Agreement and such further
instructions, the terms and conditions of this Agreement shall control.

7.2 Closing.

7.2.1 Escrow shall close (“Closing” or “Closing Date”) on May 24, 2007, or such
earlier date as shall be mutually agreed to by the parties.

              7.3   Buyer Required to Deliver. Buyer shall deliver to Escrow the
following:
 
                 
 
           
 
    7.3.1     Concurrently with the Opening of Escrow, the Deposit;

7.3.2 On or before the day which is two (2) business days prior to the Closing
Date, the Purchase Price, subject to the closing adjustments, credits and
prorations contemplated hereby;

7.3.3 On or before the day which is (2) business days prior to the Closing Date,
such other documents as Title Company may reasonably require from Buyer in order
to issue the Title Policy;

7.3.4 On or before the day which is two (2) business days prior to the Closing
Date, an original counterpart executed by Buyer of an assignment and assumption
agreement (the “Assignment and Assumption Agreement”) in substantially the form
attached hereto as Exhibit B, whereby Seller assigns and conveys to Buyer all of
Seller’s right, title and interest in and Buyer assumes all of Seller’s
obligations under, the Leases and the Contracts and the Permits;

7.3.5 On or before the day which is two (2) business days prior to the Closing
Date, a draft closing statement (the “Closing Statement”) setting forth the
Purchase Price and all amounts charged against Buyer pursuant to Section 7.7 of
this Agreement, the final of which shall be delivered on the Closing Date; and

7.3.6 Once Seller has delivered the items enumerated in Section 7.4.1 through
7.4.7, Buyer’s deliveries to Escrow pursuant to this Section 7.3 shall be
irrevocable, subject only to any unsatisfied conditions of Closing set forth in
Section 10.1.

7.4 Seller Required to Deliver. On or before Closing, Seller shall deliver to
Escrow the following:

7.4.1 On or before the day which is two (2) business days prior to the Closing
Date, a duly executed and acknowledged special warranty deed, conveying fee
title to the Property in favor of Buyer (the “Deed”)

7.4.2 On or before the day which is two (2) business days prior to the Closing
Date, an executed certificate of non-foreign status;

7.4.3 On or before the day which is two (2) business days prior to the Closing
Date, a bill of sale of the Personal Property, if any, without warranty (the
“Bill of Sale”), in favor of Buyer and duly executed by Seller, in substantially
the form attached hereto as Exhibit C;

7.4.4 On or before the day which is two (2) business days prior to the Closing
Date, an original counterpart executed by Seller of the Assignment and
Assumption Agreement;

7.4.5 On or before the day which is two (2) business days prior to the Closing
Date, a draft Closing Statement setting forth the Purchase Price and all amounts
charged against Seller pursuant to Section 7.7 of this Agreement, the final of
which shall be delivered on the Closing Date;

7.4.6 On or before the day which is two (2) business days prior to the Closing
Date, such other documents as Title Company may reasonably require from Seller
in order to issue the Title Policy (provided advance notice is given to enable
Seller to provide such documents two (2) business days prior to Closing);

7.4.7 On or before the day which is two (2) business days prior to the Closing
Date, a letter from Seller addressed to each Tenant informing such Tenant of the
change in ownership and directing that future rent payments be made to Buyer;

7.4.8 All keys to all buildings and other improvements located on the Property,
combinations to any safes thereon, and security devices therein in Seller’s
possession;

7.4.9 All records and files relating to the management or operation of the
Property, including, without limitation, all insurance policies, all security
contracts, all Tenant files (including correspondence), property tax bills, and
all calculations used to prepare statements of rental increases under the Leases
and statements of common area charges, insurance, property taxes and other
charges which are paid by Tenants of the Property; and

              7.5   Buyer’s Costs. Buyer shall pay the following:
 
                 
 
           
 
    7.5.1     Fifty percent (50%) of Escrow Holder’s fees, costs and expenses;

7.5.2 The cost of recording any documents relating to Buyer’s financing and any
and all costs related to Buyer’s financing;

7.5.3 Fifty percent (50%) of Title Company’s premium for the basic Title Policy,
not including the cost of any endorsements, the cost of deleting the survey
exception or the cost of the lender’s policy; and,

7.5.4 Title Company’s extended coverage premium for the Title Policy, together
with any other title costs, including without limitation any endorsements, the
cost of deleting the survey exception, and the cost of lender’s policy; and,

7.5.5 All other costs customarily borne by Buyers of real property in the county
in which the Property is located.

              7.6   Seller’s Costs. Seller shall pay the following:
 
                 
 
           
 
    7.6.1     All transfer taxes;
 
           
 
    7.6.2     Fifty percent (50%) of Escrow Holder’s fees, costs and expenses;

7.6.3 Fifty percent (50%) of Title Company’s premium for the basic Title Policy,
not including the cost of any endorsements, the cost of deleting the survey
exception or the cost of the lender’s policy; and,

7.6.4 All other costs not itemized above which are customarily borne by sellers
of real property in the county in which the Property is located.

7.7 Prorations.

7.7.1 Items to be Prorated. The following shall be prorated between Seller and
Buyer as of the Closing with Buyer being deemed the owner of the Property as of
the Closing:

(a) Taxes and Assessments. All non-delinquent real property taxes, assessments
and other governmental impositions of any kind or nature, including, without
limitation, any special assessments or similar charges (collectively, “Taxes”),
which relate to the tax year within which the Closing occurs based upon the
actual number of days in the tax year. Seller shall be responsible for all taxes
relating to prior years. With respect to any portion of the Taxes which are
payable by any Tenant directly to the authorities, no proration or adjustment
shall be made. The proration for Taxes shall be based upon the most recently
issued tax bill for the Property, and shall be calculated based upon the maximum
early payment discount available. The prorations for taxes and assessments which
are made at Closing shall be final, and not subject to reproration after
Closing. Upon the Closing, Buyer shall be responsible for real estate taxes and
assessments on the Property payable from and after the Closing. In no event
shall Seller be charged with or be responsible for any increase in the taxes or
assessments on the Property resulting from the sale of the Property or from any
improvements made or leases entered into after the Closing. With respect to all
periods for which Seller has paid Taxes, Seller hereby reserves the right to
institute or continue any proceeding or proceedings for the reduction of the
assessed valuation of the Property, and, in its sole discretion, to settle the
same. Seller shall have sole authority to control the progress of, and to make
all decisions with respect to, such proceedings but shall provide Buyer with
copies of all communications with the taxing authorities. All net tax refunds
and credits attributable to any period prior to the Closing which Seller has
paid or for which Seller has given a credit to Buyer shall belong to and be the
property of Seller, provided, however, that any such refunds and credits that
are the property of Tenants under Leases shall be promptly remitted by Seller
directly to such Tenants or to Buyer for the credit of such Tenants. All net tax
refunds and credits attributable to any period subsequent to the Closing shall
belong to and be the property of Buyer. Buyer agrees to cooperate with Seller in
connection with the prosecution of any such proceedings and to take all steps,
whether before or after the Closing, as may be necessary to carry out the
intention of this subsection, including the delivery to Seller, upon demand, of
any relevant books and records, including receipted tax bills and cancelled
checks used in payment of such taxes, the execution of any and all consent or
other documents, and the undertaking of any acts necessary for the collection of
such refund by Seller. Buyer agrees that, as a condition to the transfer of the
Property by Buyer, Buyer will cause any transferee to assume the obligations set
forth herein.

(b) Rents. Buyer will receive a credit at the Closing for all rents collected by
Seller prior to the Closing and allocable to the period from and after the
Closing based upon the actual number of days in the month. No credit shall be
given Seller for accrued and unpaid rent or any other non-current sums due from
Tenants until these sums are paid and Seller shall retain the right to collect
any such rent provided Seller does not sue to evict any Tenants or terminate any
Tenant Leases. Buyer shall cooperate with Seller after the Closing to collect
any rent under the Tenant Leases which has accrued as of the Closing; provided,
however, Buyer shall not be obligated to sue any Tenants or exercise any legal
remedies under the Tenant Leases or to incur any expense over and above its own
regular collection expenses. All payments collected from Tenants after the
Closing shall first be applied to the month in which the Closing occurs, then to
any rent due to Buyer for the period after Closing and finally to any rent due
to Seller for the period prior to Closing; provided, however, notwithstanding
the foregoing, if Seller collects any payments from Tenants after Closing
through its own collection efforts, Seller may first apply such payments to rent
due Seller for the period prior to Closing.

(c) CAM Expenses. To the extent that Tenants are reimbursing the landlord for
common area maintenance and other operating expenses (collectively, “CAM
Charges”), CAM Charges shall be prorated at Closing and again subsequent to
Closing, as of the date of Closing on a lease-by-lease basis with each party
being entitled to receive a portion of the CAM Charges payable under each Lease
for the CAM Lease Year in which Closing occurs, which portion shall be equal to
the actual CAM Charges incurred during the party’s respective periods of
ownership of the Property during the CAM Lease Year. As used herein, the term
“CAM Lease Year” means the twelve (12) month period as to which annual CAM
Charges are owed under each Lease. Five (5) days prior to Closing Seller shall
submit to Buyer an itemization of its actual CAM Charges operating expenses
through such date and the amount of CAM Charges received by Seller as of such
date, together with an estimate of CAM Charges to be incurred to, but not
including, the Closing. In the event that Seller has received CAM Charges
payments in excess of its actual CAM Charges operating expenses, Buyer shall be
entitled to receive a credit against the Purchase Price for the excess. In the
event that Seller has received CAM Charges payments less than its actual CAM
Charges operating expenses, to the extent that the Leases provide for a “true
up” at the end of the CAM Lease Year, Seller shall be entitled to receive any
deficit but only after Buyer has received any true up payment from the Tenant.
Upon receipt by either party of any CAM Charge true up payment from a Tenant,
the party receiving the same shall provide to the other party its allocable
share of the “true up” payment within five (5) days of the receipt thereof.

(d) Operating Expenses. All operating expenses (including all charges under the
service contracts and agreements assumed by Buyer) shall be prorated, and as to
each service provider, operating expenses payable or paid to such service
provider in respect to the billing period of such service provider in which the
Closing occurs (the “Current Billing Period”), shall be prorated on a per diem
basis based upon the number of days in the Current Billing Period prior to the
Closing and the number of days in the Current Billing Period from and after the
Closing, and assuming that all charges are incurred uniformly during the Current
Billing Period. If actual bills for the Current Billing Period are unavailable
as of the Closing, then such proration shall be made on an estimated basis based
upon the most recently issued bills, subject to readjustment upon receipt of
actual bills.

(e) Security Deposits; Prepaid Rents. Prepaid rentals and other Tenant charges
and security deposits (including any portion thereof which may be designated as
prepaid rent) under Tenant Leases, if and to the extent that such deposits are
in Seller’s actual possession or control and have not been otherwise applied by
Seller to any obligations of any Tenants under the Tenant Leases, shall be
credited against the Purchase Price, and upon the Closing, Buyer shall assume
full responsibility for all security deposits to be refunded to the Tenants
under the Tenant Leases in the amounts credited to Buyer at Closing (to the
extent the same are required to be refunded by the terms of such Tenant Leases
or applicable). In the event that any security deposits are in the form of
letters of credit or other financial instruments (the “Non-Cash Security
Deposits”), after the Closing, Seller will cooperate with Buyer to have Buyer
named as beneficiary under the Non-Cash Security Deposits; provided that such
cooperation shall be at no cost or expense to Seller. Buyer will not receive a
credit against the Purchase Price for the Non-Cash Security deposits.

(f) Leasing Costs. Seller shall receive a credit at the Closing for all leasing
costs, including Tenant improvement costs and allowances, and its pro-rata
leasing commissions, previously paid by Seller in connection with any Lease or
modification to any existing Tenant Lease which was entered into after the
Effective Date and which is approved or deemed approved by Buyer pursuant to
this Agreement, which approval included approval of the Tenant improvement
costs. Seller’s pro-rata share shall be equal to a fraction which has as its
numerator the number of months left in the base term of the Lease after the
Closing and which has as its denominator the number of months in the base term
of the Lease. Seller shall pay for all Tenant improvement allowances and leasing
commissions with respect to the premises leased as of the Effective Date by the
Tenants pursuant to the Tenant Leases in effect as of the Effective Date, to the
extent that such improvement allowances and leasing commissions are unpaid as of
the Closing. Buyer shall not receive a credit for any unexpired rent concessions
under any of the Leases.

(g) Percentage Rent. Any percentage rents due or paid under any of the Leases
(“Percentage Rent”) shall be prorated between Buyer and Seller outside of
Closing as of the Closing on a Lease-by-Lease basis, as follows; (a) Seller
shall be entitled to receive the portion of the Percentage Rent under each Lease
for the Lease Year in which Closing occurs, which portion shall be the ratio of
the number of days of said Lease Year in which Seller was Landlord under the
Lease to the total number of days in the Lease Year, and (b) Buyer shall receive
the balance of Percentage Rent paid under each Lease for the Lease Year. As used
herein, the term “Lease Year” means the twelve (12) month period as to which
annual Percentage Rent is owed under each Lease. Upon receipt by either Buyer or
Seller of any gross sales reports (“Gross Sales Reports”) and any full or
partial payment of Percentage Rent from any Tenant of the Property, the party
receiving the same shall provide to the other party a copy of the Gross Sales
Report and a check for the other party’s prorata share of the Percentage Rent
within ten (10) days of the receipt thereof. In the event that the Tenant only
remits a partial payment, then the amount to be remitted to the other party
shall be its prorata share of the partial payment. Nothing contained herein
shall be deemed or construed to require either Buyer to Seller to pay to the
other party its prorata share of the Percentage Rent prior to receiving the
Percentage Rent from the Tenant, and the acceptance or negotiation of any check
for Percentage Rent by either party shall not be deemed a waiver of that party’s
right to contest the accuracy or amount of the Percentage Rent paid by the
Tenant.

7.7.2 Calculation; Reproration. Prior to Closing the parties shall jointly
prepare an estimated closing statement which shall set forth the costs payable
under Sections 7.5 and 7.6 and the prorations and credits provided for in
Section 7.7.1 and elsewhere in this Agreement. Any item which cannot be finally
prorated because of the unavailability of information shall be tentatively
prorated on the basis of the best data then available and adjusted when the
information is available in accordance with this subsection. The estimated
closing statement as adjusted as aforesaid and approved in writing by the
parties shall be referred to herein as the “Closing Statement”. If the
prorations and credits made under the Closing Statement shall prove to be
incorrect or incomplete for any reason, then either party shall be entitled to
an adjustment to correct the same; provided, however, that any adjustment shall
be made, if at all, within one hundred eighty (180) days after the Closing, at
which time all prorations shall be binding and conclusive.

7.7.3 Items Not Prorated. Seller and Buyer agree that (a) on the Closing, the
Property will not be subject to any financing arranged by Seller; (b) none of
the insurance policies relating to the Property will be assigned to Buyer and
Buyer shall responsible for arranging for its own insurance as of the Closing;
and (c) utilities, including telephone, electricity, water and gas, shall be
read on the Closing and Buyer shall be responsible for all the necessary actions
needed to arrange for utilities to be transferred to the name of Buyer on the
Closing, including the posting of any required deposits and Seller shall be
entitled to recover and retain from the providers of such utilities any refunds
or overpayments to the extent applicable to the period prior to the Closing, and
any utility deposits which it or its predecessors may have posted. Accordingly,
there will be no prorations for debt service, insurance or utilities. In the
event a meter reading is unavailable for any particular utility, such utility
shall be prorated in the manner provided in subsection (1)(d) above.

7.7.4 Defeasance Related Expenses. All costs incurred in the payoff or
defeasance of Seller’s existing financing of the Property will be the sole cost
and expense of Seller, and no fees or expenses related to Seller’s defeasance
shall be charged to Buyer. At Closing, Buyer shall receive a credit to be
calculated as follows: (a) the amount of interest which Buyer would incur during
the two (2) business days before Closing (or longer if the Closing is delayed
because of some action or failure to act of Seller) on a loan in the amount of
the Purchase Price at an annual rate of six percent (6%), less (b) the amount of
interest Buyer actually receives from the Escrow Holder’s investment of any
Buyer funds held in Escrow. Buyer shall not be entitled to said credit, however,
if Buyer does not (x) deposit the Purchase Price into Escrow on the day which is
two (2) business days prior to Closing and (y) cooperate with Escrow Holder as
reasonably required to enable Escrow Holder to invest the Purchase Price into an
interest bearing money market account at a bank or other financial institution
reasonably satisfactory to Buyer during said two (2) business day period.

7.7.5 Indemnification. Buyer and Seller shall each indemnify, protect, defend
and hold the other harmless from and against any claim in any way arising from
the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.

7.7.6 Survival. This Section 7.7 shall survive the Closing.

8. Representations, Warranties, and Covenants.

8.1 Representations of Seller. Seller hereby represents and warrants as of the
Effective Date to Buyer as follows:

8.1.1 Enclave is a limited liability company duly formed and validly existing
under the laws of the State of Delaware. Subject to receipt of the approval
described in Section 10.2.2, Seller has full power and authority to enter into
this Agreement, to perform this Agreement and to consummate the transactions
contemplated hereby. This Agreement is a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to the
effect of applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting the rights of creditors generally.

8.1.2 Seller is not a “foreign person” within the meaning of Section 1445(f) of
the Internal Revenue Code of 1986, as amended (the “Code”).

8.1.3 To the best of Seller’s knowledge, except as disclosed in writing by
Seller pursuant to Section 4.1.5, Seller has received no written notice of any
pending or threatened private or governmental litigation or any order or
judgment against Seller relating to the Property that might, if adversely
determined, result in a material adverse change in the Property, their operation
or the validity of this Agreement.

8.1.4 The list of Leases attached hereto and incorporated herein as Exhibit D,
is a true, complete and correct list of Leases (including modifications and
amendments thereto) affecting the Property.

8.1.5 The list of Contracts attached hereto and incorporated herein as
Exhibit E, is a true, complete and correct list of Contracts (including
modifications and amendments thereto) affecting the Property.

8.1.6 To Seller’s actual knowledge, the documents which have been delivered to

Buyer by or on behalf of Seller under this Agreement are those used by Seller in
the ordinary course of its business, and are true and complete copies of such
documents.

In making the foregoing representations and warranties, Seller has not made or
undertaken to make any investigation as to factual matters or as to the accuracy
or completeness of any representation, warranty, data or any other information
related thereto and hereby disclaims liability for any unintentional
misstatement. Whenever the term “to Seller’s knowledge” or similar language is
used herein with respect to the existence or absence of facts, it signifies that
Seller has not undertaken any independent investigation of facts, but instead
has based its representation solely upon the current actual knowledge of Robert
Munson, Asset Manager of the Property, after inquiry of the Property Manager,
and Seller disclaims any obligation to conduct any independent investigation
with respect to such matters.

8.2 Approval of Property; Limitations on Seller Representations and Warranties.

8.2.1 Except as may be specifically provided in Section 8.1 of this Agreement,
Seller makes no representations or warranties as to the truth, accuracy,
completeness, methodology of preparation or otherwise concerning any engineering
or environmental reports, audits, the materials prepared by Seller, or any other
materials, data or other information whatsoever supplied to Buyer in connection
with Buyer’s inspection of the Property. It is the parties’ express
understanding and agreement that such materials are provided only for Buyer’s
convenience in making its own examination and determination prior to the
expiration of the Inspection Period as to whether it wishes to purchase the
Property, and, in doing so, Buyer shall rely exclusively on its own independent
investigation and evaluation of every aspect of the Property and not on any
materials supplied by Seller. Except as may be specifically provided elsewhere
in this Agreement, Buyer expressly disclaims any intent to rely on any such
materials provided to it by Seller in connection with its inspection and agrees
that it shall rely solely on its own independently developed or verified
information. Except with respect to all obligations in this Agreement (including
without limitation Seller’s express representations and warranties) that are
expressly stated to survive Closing, the indemnity provisions contained in the
documents delivered in connection with the Closing of the transactions
contemplated by this Agreement (collectively, the “Surviving Obligations”),
Buyer hereby releases Seller and its agents, representatives, and employees from
any and all claims, demands, and causes of action, past, present, and future
that Buyer may have relating to (a) the condition of the Property at any time,
before or after the Closing, including without limitation, the presence of any
hazardous materials, or (b) any other matter pertaining to the Property. This
release shall survive the Closing or the termination of this Agreement.

8.2.2 In the event of any breach by Seller of any of the preceding
representations or warranties or any other breach by Seller of any other
provision of this Agreement which is discovered prior to Closing, Buyer’s sole
remedy shall be to elect in writing to terminate this Agreement or waive such
breach and proceed with the Closing. In the event of any material breach by
Seller of any of such representations or warranties or any other material breach
by Seller of any other provision of this Agreement or any agreement delivered in
connection herewith discovered after Closing, Seller shall be liable only for
direct and actual damages suffered by Buyer on account of Seller’s breach, up to
the applicable limits described hereunder, and shall in no event be liable for
consequential or punitive damages. Any liability of Seller hereunder for breach
of any such representations or warranties shall be limited to (a) claims in
excess of an aggregate of Fifty Thousand Dollars ($50,000), and (b) a maximum
aggregate cap of Five Hundred Thousand Dollars ($500,000). Notice of such claim
must be delivered to Seller in writing within six (6) months of the Closing
Date. In no event shall Seller be liable for any consequential or punitive
damages on account of Seller’s breach of any representation or warranty
contained in this Agreement. Additionally, notwithstanding the foregoing, if
Buyer becomes aware prior to the Closing that any representation or warranty
hereunder is untrue, or any covenant or condition to Closing has not been
fulfilled or satisfied (if not otherwise waived by Buyer), and Buyer nonetheless
proceeds to close on the purchase of the Property, then Buyer shall be deemed to
have irrevocably and absolutely waived, relinquished and released all rights and
claims against Seller for any damage or other loss arising out of or resulting
from such untrue representation or warranty or such unfulfilled or unsatisfied
covenant or condition. Seller’s representations and warranties set forth in
Section 8.1 shall survive the Closing for a period of six (6) months.

8.2.3 Approval of Property. The consummation of the purchase and sale of the
Property pursuant to this Agreement shall be deemed Buyer’s acknowledgement that
it has had an adequate opportunity to make such legal, factual and other
inspections, inquiries and investigations as it deems necessary, desirable or
appropriate with respect to the Property. Such inspections, inquiries and
investigations of Buyer shall be deemed to include, but shall not be limited to,
any leases and contracts pertaining to the Property, the physical components of
all portions of the Property, the physical condition of the Property, such state
of facts as an accurate survey, environmental report and inspection would show,
the present and future zoning ordinance, ordinances, resolutions. Buyer shall
not be entitled to and shall not rely upon, Seller or Seller’s agents with
regard to, and Seller will not make any representation or warranty with respect
to: (i) the quality, nature, adequacy or physical condition of the Property
including, but not limited to, the structural elements, foundation, roof,
appurtenances, access, landscaping, parking facilities, or the electrical,
mechanical, HVAC, plumbing, sewage or utility systems, facilities, or appliances
at the Property, if any; (ii) the quality, nature, adequacy or physical
condition of soils or the existence of ground water at the Property; (iii) the
existence, quality, nature, adequacy or physical condition of any utilities
serving the Property; (iv) the development potential of the Property, its
habitability, merchantability, or the fitness, suitability, or adequacy of the
Property for any particular purpose; (v) the zoning or other legal status of the
Property; (vi) the Property or its operations’ compliance with any applicable
codes, laws, regulations, statutes, ordinances, covenants, conditions or
restrictions of any governmental or quasi-governmental entity or of any other
person or entity; (vii) the quality of any labor or materials relating in any
way to the Property; or (viii) the condition of title to the Property or the
nature, status and extent of any right-of-way, lease, right of redemption,
possession, lien, encumbrance, license, reservation, covenant, condition,
restriction, or any other matter affecting the Property except as expressly set
forth in this Agreement and the Deed. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT AND THE DEED, SELLER HAS NOT, DOES NOT, AND WILL NOT MAKE ANY
WARRANTIES OR REPRESENTATIONS (A) WITH RESPECT TO THE PROPERTY, AND SELLER
SPECIFICALLY DISCLAIMS ANY OTHER IMPLIED WARRANTIES OR WARRANTIES ARISING BY
OPERATION OF LAW, INCLUDING, BUT IN NO WAY LIMITED TO, ANY WARRANTY OF
CONDITION, MERCHANTABILITY, HABITABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OR
USE, OR (B) WITH REGARD TO COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION,
POLLUTION, OR LAND USE LAWS, RULES, REGULATIONS, ORDERS, OR REQUIREMENTS
INCLUDING, BUT NOT LIMITED TO, THOSE PERTAINING TO THE HANDLING, GENERATING,
TREATING, STORING OR DISPOSING OF ANY HAZARDOUS WASTE OR SUBSTANCE INCLUDING,
WITHOUT LIMITATION, ASBESTOS, PCB AND RADON. BUYER ACKNOWLEDGES THAT BUYER IS A
SOPHISTICATED BUYER FAMILIAR WITH THIS TYPE OF PROPERTY AND THAT, SUBJECT ONLY
TO THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT AND THE DEED, BUYER WILL
BE ACQUIRING THE PROPERTY “AS IS AND WHERE IS, WITH ALL FAULTS,” IN ITS PRESENT
STATE AND CONDITION, SUBJECT ONLY TO NORMAL WEAR AND TEAR AND BUYER SHALL ASSUME
THE RISK THAT ADVERSE MATTERS AND CONDITIONS MAY NOT HAVE BEEN REVEALED BY
BUYER’S INSPECTIONS AND INVESTIGATIONS. BUYER ALSO ACKNOWLEDGES AND AGREES THAT
THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS, COLLATERAL TO OR
AFFECTING THE PROPERTY BY SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY. THE
TERMS AND CONDITIONS OF THIS SECTION SHALL SURVIVE THE CLOSING AND SHALL NOT
MERGE WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS. SELLER SHALL NOT BE LIABLE
OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER,
AGENT, EMPLOYEE, SERVANT OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET
FORTH OR REFERRED TO IN THIS AGREEMENT. EXCEPT WITH REGARD TO THE OBLIGATIONS
EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE REPRESENTATIONS AND WARRANTIES IN
SECTION 8.1, BUYER HEREBY RELEASES SELLER AND ITS AGENTS, REPRESENTATIVES AND
EMPLOYEES FROM ANY AND ALL LIABILITY RELATING TO THE CONDITION OF THE PROPERTY
BEFORE OR AFTER THE CLOSING AND ANY OTHER MATTER RELATING TO THE PROPERTY,
WHETHER KNOWN OR UNKNOWN AT THE TIME OF THE CLOSING.

8.3 Intentionally Omitted.

8.4 Intentionally Omitted.

8.5 Covenants of Seller. Seller hereby covenants as follows:

8.5.1 At all times from the date hereof through the date of Closing, Seller
shall cause to be in force fire and extended coverage insurance upon the
Property, and public liability insurance with respect to damage or injury to
persons or property occurring on the Property in at least such amounts as are
maintained by Seller on the Effective Date;

8.5.2 From the Effective Date through the date of Closing, Seller will not enter
into any new lease with respect to the Property, without Buyer’s prior written
consent, which shall not be unreasonably withheld. Exercise of an existing
renewal option shall not be considered a new lease. Any brokerage commission
payable with respect to a new lease shall be paid by Buyer. Further, Seller will
not modify any existing Lease covering space in the Property without first
obtaining the written consent of Buyer which shall not be unreasonably withheld.
Buyer shall have five (5) business days in which to approve or disapprove of any
new lease or lease modification for which it has a right to consent. Failure to
respond in writing within said time period shall be deemed to be consent;

8.5.3 From the Effective Date through the date of Closing, Seller shall not
sell, assign, or convey any right, title or interest whatsoever in or to the
Property, or create or permit to attach any lien, security interest, easement,
encumbrance, charge, or condition affecting the Property (other than the
Permitted Exceptions) without promptly discharging the same prior to Closing;

8.5.4 Seller shall not, without Buyer’s written approval, (a) amend or waive any
right under any Service Contract, or (b) enter into any agreement of any type
affecting the Property that is not terminable on 30 days notice without any
additional fee;

8.5.5 Buyer shall have, in addition to any inspection or audit rights contained
elsewhere in this Agreement, the right to conduct a full audit of the books and
records of Seller relating to the operations and financial results of the
Property, in such form and at such time, including up to 270 days after Closing,
as Buyer may reasonably determine is necessary to comply with applicable
securities laws requirements, including, without limitation, Regulation §
210.3-14 promulgated under the Securities Exchange Act of 1934, as amended. All
costs incurred as a result of Buyer undertaking such audit shall be borne
exclusively by Buyer; provided, however, Seller shall make available such books,
records and materials as may be reasonably requested by Buyer or its accountants
in order to conduct such audit. All such audit activities shall be conducted at
Seller’s or its agent’s place of business in a commercially reasonable fashion
during normal business hours and upon five (5) days prior notice from Buyer to
Seller. If requested, Seller shall provide copies of available information to
Buyer, at the cost and expense of Buyer.

9. Representations, Warranties and Covenants of Buyer. Buyer hereby represents
and warrants to Seller as follows:

9.1 Buyer is a limited partnership duly organized and validly existing under the
laws of the State of Delaware. Buyer has full power and authority to enter into
this Agreement, to perform this Agreement and to consummate the transactions
contemplated hereby. This Agreement is a legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, subject to the
effect of applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting the rights of creditors generally.

9.2 The execution, delivery and performance by Buyer of this Agreement, and all
other agreements, instruments and documents referred to or contemplated herein
or therein do not require the consent, waiver, approval, license or
authorization of any person or public authority which has not been obtained and
do not and will not contravene or violate (with or without the giving of notice
or the passage of time or both), the organizational documents of Buyer or any
judgment, injunction, order, law, rule or regulation applicable to Buyer. Buyer
is not a party to, or subject to or bound by, any judgment, injunction or decree
of any court or governmental authority or any lease, agreement, instrument or
document which may restrict or interfere with the performance by Buyer of this
Agreement, or such other leases, agreements, instruments and documents.

9.3 Buyer hereby covenants that Buyer shall cooperate with Seller’s defeasance
of the Property.

10. Conditions Precedent to Closing.

10.1 The obligations of Buyer pursuant to this Agreement shall, at the option of
Buyer, be subject to the following conditions precedent:

10.1.1 All of the representations, warranties and agreements of Seller set forth
in this Agreement shall be true and correct in all material respects as of the
Effective Date, and Seller shall not have on or prior to Closing, failed to
meet, comply with or perform in any material respect any conditions or
agreements on Seller’s part as required by the terms of this Agreement.

10.1.2 There shall be no material adverse change in the matters reflected in the
Title Commitment, and there shall not exist any material adverse encumbrance or
title defect affecting the Property except for the Permitted Exceptions or
matters to be satisfied at Closing.

10.1.3 Seller shall have obtained and delivered to Buyer estoppel certificates
in substantially the same form as Exhibit F attached hereto and incorporated
herein, from Tenants representing eighty-five percent (85%) of the square feet
which are leased and occupied by Tenants as of the Effective Date. Prior to
delivery to Tenants, Seller shall provide copies of all completed estoppel
certificates to Buyer for review at least four (4) days prior to delivery to any
Tenant for review and execution. Buyer’s failure to review or respond to Seller
regarding the completed estoppel certificates during such four (4)-day time
period shall be deemed approval of the completed estoppel certificates, and
Seller shall be authorized to deliver such estoppel certificates to Tenants for
execution; however, Buyer’s failure to review or comment on the completed
estoppel certificates within such review period shall not be deemed an approval
of the specific Tenant information reflected thereon or a waiver of any
representations of Seller hereunder. Estoppel certificates shall be deemed to
satisfy this condition precedent unless they disclose material adverse matters.
If Buyer disapproves of an estoppel certificate because of a material, adverse
matter disclosed therein which is inconsistent with the Leases, and Seller is
unable to obtain a reasonably acceptable estoppel certificate prior to the
Closing, this Agreement shall terminate, Buyer shall be entitled to a refund of
the Deposit, and neither party shall have any further obligation to the other
except Buyer’s indemnification obligations under Section 5. Notwithstanding the
foregoing, if a Tenant’s Lease provides for a different standard for an estoppel
certificate, compliance therewith by Seller shall be deemed to compliance
herewith.

10.1.4 Escrow Holder shall be unconditionally prepared to issue the Title Policy
in accordance with the terms of this Agreement and the Title Commitment.

10.2 The obligations of Seller under this Agreement shall, at the option of
Seller, be subject to the following conditions precedent:

10.2.1 All of the representations, warranties and agreements of Buyer set forth
in this Agreement shall be true and correct in all material respects as of the
Effective Date, and Buyer shall not have on or prior to Closing, failed to meet,
comply with or perform in any material respect any conditions or agreements on
Buyer’s part as required by the terms of this Agreement.

10.2.2 Seller shall have received approval of the sale from all entities and/or
individuals comprising Seller no later than fifteen (15) business days after the
Effective Date. In the event Seller does not receive approval from all necessary
entities, Seller shall reimburse Buyer for its direct, actual out-of-pocket
costs and expenses relating to this transaction, not to exceed Fifty Thousand
Dollars ($50,000). Buyer’s reimbursement request shall include detailed, paid
invoices evidencing payment of such out-of-pocket costs actually incurred by
Buyer.

10.3 If any such condition is not fully satisfied by Closing, the party in whose
favor the condition runs shall notify the other party and may terminate this
Agreement by written notice whereupon this Agreement may be canceled, the Due
Diligence Items shall be returned, and the Deposit shall be paid to Buyer and,
thereafter, neither Seller nor Buyer shall have any continuing obligations
hereunder; provided, however, if Buyer notifies Seller of a failure to satisfy
the conditions precedent set forth in this Section, Seller may, within five
(5) days after receipt of Buyer’s notice (the “Notice Period”) agree to satisfy
the condition by written notice to Buyer, and Buyer shall thereupon be obligated
to close the transaction provided Seller so satisfies such condition within an
additional five (5) day period (the “Extended Closing Date”). If Seller fails to
agree to cure such condition during the Notice Period or fails to cure such
condition by the Extended Closing Date, this Agreement shall be canceled, the
Deposit shall be returned to Buyer, the Due Diligence Items shall be returned to
Seller and neither party shall have any further liability hereunder, except as
expressly set forth in this Agreement.

11. Damage or Destruction Prior to Closing. In the event that the Property
should be damaged by any casualty prior to the Closing, then if the cost of
repairing such damage, as reasonably estimated by Seller, is:

11.1 Less than Five Hundred Thousand Dollars ($500,000), the Closing shall
proceed as scheduled and any insurance proceeds shall be distributed to Buyer to
the extent not expended by Seller for restoration;

or if said cost is:

11.2 Greater than Five Hundred Thousand Dollars ($500,000), then either Seller
or Buyer may elect to terminate this Agreement, in which case the Due Diligence
Items shall be returned and the Deposit shall be returned to Buyer and neither
party shall have any further obligation to the other except for Buyer’s
indemnification obligations under Section 5.

12. Eminent Domain.

12.1 If, before the Closing, proceedings are commenced for the taking by
exercise of the power of eminent domain of all or a material part of the
Property which, as reasonably determined by Buyer, would render the Property
unacceptable to Buyer or unsuitable for Buyer’s intended use, Buyer shall have
the right, by giving notice to Seller within thirty (30) days after Seller gives
notice of the commencement of such proceedings to Buyer, to terminate this
Agreement, in which event this Agreement shall terminate, the Deposit shall be
returned to Buyer and neither party shall have any further obligation to the
other except for Buyer’s indemnification under Section 5. If, before the
Closing, proceedings are commenced for the taking by exercise of the power of
eminent domain of less than such a material part of the Property, or if Buyer
has the right to terminate this Agreement pursuant to the preceding sentence but
Buyer does not exercise such right, then this Agreement shall remain in full
force and effect and, at the Closing, the condemnation award (or, if not
therefore received, the right to receive such portion of the award) payable on
account of the taking shall be transferred in the same manner as title to the
Property is conveyed. Seller shall give notice to Buyer within three
(3) business days after Seller’s receiving notice of the commencement of any
proceedings for the taking by exercise of the power of eminent domain of all or
any part of the Property.

13. Notices. All notices, demands, or other communications of any type given by
any party hereunder, whether required by this Agreement or in any way related to
the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Section. All notices shall be in
writing and delivered to the person to whom the notice is directed, either in
person, by telecopy or by reputable overnight delivery service. Notices by
telecopy must be followed by overnight delivery. Notices shall be given to the
following addresses:

         
Seller:
  Theresa Hutton

 
       
 
  Triple Net Properties, LLC

 
  1551 N. Tustin Avenue, Suite 200
 
  Santa Ana, CA 92705

 
    (714) 667-8252  
 
  (714) 667-6860 fax
With Required Copy to:
  David Mellor

 
       
 
  Triple Net Properties, LLC

 
  1551 N Tustin Avenue, Suite 300
 
  Santa Ana, CA 92705

 
    (877) 888-7348  
 
  (714) 667-6860 fax
With Required Copy to:
  Robert Munson

 
       
 
  Triple Net Properties, LLC

 
  1551 N Tustin Avenue, Suite 300
 
  Santa Ana, CA 92705

 
    (877) 888-7348  
 
  (714) 667-6860 fax
With Required Copy to:
  Joseph J. McQuade, Esq.

 
       
 
  Hirschler Fleischer

 
  The Edgeworth Building

 
  2100 East Cary Street
 
  Richmond, VA 23223-7078

 
    (804) 771-9502  
 
  (804) 644-0957 fax
With Required Copy to:
  Carrie H. O’Malley, Esq.

 
       
 
  Hirschler Fleischer

 
  725 Jackson Street, Suite 200
 
  Fredericksburg, VA 22401-5720

 
    (540) 372-9425  
 
  (540) 372-9419 fax
Buyer:
  Parkway Properties Office Fund, L.P.

 
       
 
  Attention: James M. Ingram

 
  188 East Capitol Street
 
  Suite 1000, One Jackson Place

 
  Jackson, Mississippi 39201

 
    (601) 948-4091  
 
  (601) 949-4077 fax
With Required Copy to:
  Forman Perry Watkins Krutz & Tardy LLP

 
       
 
  Attention: Steven M. Hendrix

 
  200 South Lamar Street
 
  Suite 100, City Centre Building

 
  Jackson, Mississippi 39201-4099

 
    (601) 960-8603  
 
  (601) 960-8609 fax
And to:
  Transwestern

 
       
 
  Attention: Alan Grilliette

 
  8200 IH-10 West
 
  Suite 800

 
  San Antonio, Texas 78230

 
    (210) 253-2943  
 
    (210) 377-2797  

14. Remedies.

14.1 Defaults by Seller. If there is any default by Seller under this Agreement,
following notice to Seller and seven (7) days, during which period Seller may
cure the default, Buyer may, as it sole options elect to either (a) declare this
Agreement terminated in which case the Deposit shall be returned to Buyer; or
(b) treat this Agreement as being in full force and effect and bring an action
against Seller for specific performance.

14.2 Defaults by Buyer. If there is any default by Buyer under this Agreement,
following notice to Buyer and seven (7) days, during which period Buyer may cure
the default, then Seller may, as its sole remedy, declare this Agreement
terminated, in which case the Deposit shall be paid to Seller as liquidated
damages and each party shall thereupon be relieved of all further obligations
and liabilities, except any which survive termination. Notwithstanding the
foregoing, Buyer’s right to cure shall not be applicable to a failure to close
and the Closing shall in no event be extended pursuant to this Section. In the
event this Agreement is terminated due to the default of Buyer hereunder, Buyer
shall deliver to Seller, at no cost to Seller, the Due Diligence Items and all
of Buyer’s Reports.

14.3 ARBITRATION OF DISPUTES. ANY CLAIM, CONTROVERSY OR DISPUTE, WHETHER
SOUNDING IN CONTRACT, STATUTE, TORT, FRAUD, MISREPRESENTATION OR OTHER LEGAL
THEORY, RELATED DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, WHENEVER BROUGHT AND
WHETHER BETWEEN THE PARTIES TO THIS AGREEMENT OR BETWEEN ONE OF THE PARTIES TO
THIS AGREEMENT AND THE EMPLOYEES, AGENTS OR AFFILIATED BUSINESSES OF THE OTHER
PARTY, SHALL BE RESOLVED BY ARBITRATION AS PRESCRIBED IN THIS SECTION. THE
FEDERAL ARBITRATION ACT, 9 U.S.C. §§ 1-15, NOT STATE LAW, SHALL GOVERN THE
ARBITRABILITY OF ALL CLAIMS, AND THE DECISION OF THE ARBITRATOR AS TO
ARBITRABILITY SHALL BE FINAL.

A SINGLE ARBITRATOR WHO IS A RETIRED FEDERAL OR CALIFORNIA JUDGE SHALL CONDUCT
THE ARBITRATION UNDER THE THEN CURRENT RULES OF THE AMERICAN ARBITRATION
ASSOCIATION (THE “AAA”). THE ARBITRATOR SHALL BE SELECTED BY MUTUAL AGREEMENT ON
THE ARBITRATOR WITHIN THIRTY (30) DAYS OF WRITTEN NOTICE BY ONE PARTY TO THE
OTHER INVOKING THIS ARBITRATION PROVISION, IN ACCORDANCE WITH AAA PROCEDURES
FROM A LIST OF QUALIFIED PEOPLE MAINTAINED BY THE AAA. THE ARBITRATION SHALL BE
CONDUCTED IN SANTA ANA, CALIFORNIA AND ALL EXPEDITED PROCEDURES PRESCRIBED BY
THE AAA RULES SHALL APPLY.

THERE SHALL BE NO DISCOVERY OTHER THAN THE EXCHANGE OF INFORMATION WHICH IS
PROVIDED TO THE ARBITRATOR BY THE PARTIES. THE ARBITRATOR SHALL HAVE AUTHORITY
ONLY TO GRANT SPECIFIC PERFORMANCE AND TO ORDER OTHER EQUITABLE RELIEF AND TO
AWARD COMPENSATORY DAMAGES, BUT SHALL NOT HAVE THE AUTHORITY TO AWARD PUNITIVE
DAMAGES OR OTHER NONCOMPENSATORY DAMAGES OR ANY OTHER FORM OF RELIEF. THE
ARBITRATOR SHALL AWARD TO THE PREVAILING PARTY ITS REASONABLE ATTORNEYS’ FEES
AND COSTS AND OTHER EXPENSES INCURRED IN THE ARBITRATION, EXCEPT THE PARTIES
SHALL SHARE EQUALLY THE FEES AND EXPENSES OF THE ARBITRATOR. THE ARBITRATOR’S
DECISION AND AWARD SHALL BE FINAL AND BINDING, AND JUDGMENT ON THE AWARD
RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF.

15. Assignment. Buyer may assign its rights under this Agreement to an entity in
which Buyer has a legally controlling interest, provided, however, that Buyer
shall have no such right unless a written assignment is delivered to Seller no
later than seven (7) business days before Closing; and further provided that no
such assignment shall relieve Buyer of its obligations hereunder.

16. Interpretation and Applicable Law. This Agreement shall be construed and
interpreted in accordance with the laws of the state in which the Property is
located (the “State”). Where required for proper interpretation, words in the
singular shall include the plural; the masculine gender shall include the neuter
and the feminine, and vice versa. The terms “successors and assigns” shall
include the heirs, administrators, executors, successors, and assigns, as
applicable, of any party hereto.

17. Amendment. This Agreement may not be modified or amended, except by an
agreement in writing signed by the parties. The parties may waive any of the
conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions and obligations.

18. Attorney’s Fees. In the event it becomes necessary for either party to file
a suit or arbitration to enforce this Agreement or any provisions contained
herein, the prevailing party shall be entitled to recover, in addition to all
other remedies or damages, reasonable attorneys’ fees and costs of court
incurred in such suit or arbitration.

19. Entire Agreement; Survival. This Agreement (and the items to be furnished in
accordance herewith) constitutes the entire agreement between the parties
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings of the parties in connection
therewith. No representation, warranty, covenant, agreement, or condition not
expressed in this Agreement shall be binding upon the parties hereto nor affect
or be effective to interpret, change, or restrict the provisions of this
Agreement. All of the obligations of the parties hereunder and all other
provisions of this Agreement shall be deemed to have merged into the Deed and
shall be extinguished at Closing or the earlier termination of this Agreement,
except as expressly provided herein.

20. Multiple Originals Only; Counterparts. Numerous agreements may be executed
by the parties hereto. Each such executed copy shall have the full force and
effect of an original executed instrument. This Agreement may be executed in any
number of counterparts, all of which when taken together shall constitute the
entire agreement of the parties.

21. Acceptance. Time is of the essence of this Agreement. If the final date of
any period falls upon a Saturday, Sunday, or legal holiday under Federal law,
the laws of the State or the laws of the State of California, then in such event
the expiration date of such period shall be extended to the next day which is
not a Saturday, Sunday, or legal holiday under Federal law, the laws of the
State or the State of California. Each day, as measured under this Agreement,
shall end as of 5:00 p.m. in the time zone where the Property is located.

22. Real Estate Commission. Seller and Buyer each represent and warrant to the
other that neither Seller nor Buyer has contracted or entered into any agreement
with any real estate broker, agent, finder or any other party in connection with
this transaction, and that neither party has taken any action which would result
in any real estate broker’s, finder’s or other fees or commissions being due and
payable to any party with respect to the transaction contemplated hereby, except
that Seller has contracted with Transwestern, as its broker and will pay any
commission due to said broker under a separate agreement, if, but only if,
Closing occurs pursuant to this Agreement. Each party hereby indemnifies and
agrees to hold the other party harmless from any loss, liability, damage, cost,
or expense (including reasonable attorneys’ fees) resulting to the other party
by reason of a breach of the representation and warranty made by such party in
this Section.

23. Exchange. Each entity comprising Seller reserves the right to structure the
sale of the Property as a like kind exchange pursuant to Section 1031 of the
Internal Revenue Code of 1986, as amended. In such event Seller shall have the
right to assign its interest in this Agreement to a qualified exchange
intermediary of its choosing to effect such exchange. Buyer shall sign a
customary assignment and/or notice of assignment, however, such assignment shall
at no cost or expense to Buyer and shall not otherwise effect the term of this
Agreement.

24. Patriot Act. Each party hereby represents, warrants and certifies that:
(i) neither it nor its officers, directors, or controlling owners is acting,
directly or indirectly, for or on behalf of any person, group, entity or nation
named by any Executive Order, the United States Department of Justice, or the
United States Treasury Department as a terrorist, “Specifically Designated
National or Blocked Person,” or other banned or blocked person, entity, nation
or transaction pursuant to any law, order, rule or regulation that is enforced
or administered by the Office of Foreign Assets Control (“SDN”); (ii) neither it
nor its officers, directors, or controlling owners is engaged in this
Transaction, directly or indirectly on behalf of, or instigating or facilitating
this Transaction, directly or indirectly on behalf of, any such person, group,
entity or nation; and (iii) neither it nor its officers, directors or
controlling owners is in violation of Presidential Executive Order 13224, the
USA PATRIOT Act (Public Law 107-56), the Bank Secrecy Act, the Money Laundering
Control Act or any regulations promulgated pursuant thereto. Each party hereby
agrees to defend, indemnify and hold harmless the other party from and against
any and all claims, damages, losses, risks, liabilities and expenses (including
reasonable attorneys’ fees and costs) arising from or related to any breach of
the foregoing representations, warranties and certifications by the indemnifying
party. The provisions of this Section shall survive the termination of this
Agreement or Closing and shall not merge into any deed delivered and accepted
upon Closing.

25. Confidentiality. Buyer agrees that, prior to the Closing, all Property
information received by Buyer shall be kept confidential as provided in this
Section. Without the prior written consent of Seller, prior to the Closing, the
Property information shall not be disclosed by Buyer or its representatives, in
any manner whatsoever, in whole or in part, except (1) to Buyer’s
representatives who need to know the Property information for the purpose of
evaluating the Property and who are informed by Buyer of the confidential nature
of the Property information; (2) as may be necessary for Buyer or Buyer’s
representatives to comply with applicable laws, including, without limitation,
governmental, regulatory, disclosure, tax, securities and reporting
requirements; to comply with other requirements and requests of regulatory and
supervisory authorities and self-regulatory organizations having jurisdiction
over Buyer or Buyer’s representatives; to comply with regulatory or judicial
processes; or to satisfy reporting procedures and inquiries of credit rating
agencies in accordance with customary practices of Buyer or its affiliates; and
(3) to prospective tenants of the Property.

26. Exhibits. The following exhibits are attached hereto and incorporated herein
by reference as if fully set forth herein:

Exhibit A – Legal Description

Exhibit B – Assignment and Assumption Agreement

Exhibit C – Bill of Sale

Exhibit D – List of Leases

Exhibit E – List of Contracts

Exhibit F – Form of Estoppel Certificate

Exhibit G – List of Sellers

{THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK. SIGNATURES APPEAR
ON THE FOLLOWING
PAGE.}

1

SELLER’S SIGNATURE PAGE FOR
Agreement For Purchase And Sale
of Real Property And Escrow Instructions
(1401 Enclave Parkway, Houston, Texas)

EXECUTED as of April 24, 2007.

SELLER:

NNN ENCLAVE PARKWAY, LLC,
a Delaware limited liability company

     
By:
Its:
  Triple Net Properties, LLC,
a Virginia limited liability company
Manager

By: /s/ Richard Hutton
Name: Richard Hutton
Title: Executive Vice President


2

SELLER’S SIGNATURE PAGE CONTINUED FOR
Agreement For Purchase And Sale
of Real Property And Escrow Instructions
(1401 Enclave Parkway, Houston, Texas)

EXECUTED as of April 24, 2007.

NNN ENCLAVE PARKWAY 1, LLC,
NNN ENCLAVE PARKWAY 2, LLC,
NNN ENCLAVE PARKWAY 3, LLC,
NNN ENCLAVE PARKWAY 4, LLC,
NNN ENCLAVE PARKWAY 5, LLC,
NNN ENCLAVE PARKWAY 6, LLC,
NNN ENCLAVE PARKWAY 7, LLC,
NNN ENCLAVE PARKWAY 8, LLC,
NNN ENCLAVE PARKWAY 9, LLC,
NNN ENCLAVE PARKWAY 10, LLC,
NNN ENCLAVE PARKWAY 11, LLC,
NNN ENCLAVE PARKWAY 12, LLC,
NNN ENCLAVE PARKWAY 13, LLC,
NNN ENCLAVE PARKWAY 14, LLC,
NNN ENCLAVE PARKWAY 15, LLC,
NNN ENCLAVE PARKWAY 16, LLC,
NNN ENCLAVE PARKWAY 17, LLC,
NNN ENCLAVE PARKWAY 18, LLC,
NNN ENCLAVE PARKWAY 19, LLC,
NNN ENCLAVE PARKWAY 20, LLC,
NNN ENCLAVE PARKWAY 21, LLC,
NNN ENCLAVE PARKWAY 22, LLC,
each, a Delaware limited liability company

     
Each by:
Its:
  Triple Net Properties, LLC,
a Virginia limited liability company
Vice President

By: /s/ Richard Hutton
Name: Richard Hutton
Title: Executive Vice President


3

BUYER’S SIGNATURE PAGE FOR
Agreement For Purchase And Sale
of Real Property And Escrow Instructions
(1401 Enclave Parkway, Houston, Texas)

EXECUTED as of April 25, 2007.

BUYER:

PARKWAY PROPERTIES OFFICE FUND, L.P.,
a Delaware limited partnership

     
By:
Its:
  PKY Fund, LLC,
a Delaware limited liability company
Sole general partner
 
   
 
  By: /s/ James M. Ingram
 
   
 
  Name: James M. Ingram
 
   
 
  Title: EX VP & CIO
 
   
 
   
 
  By: /s/ Thomas C. Maloney
 
   
 
  Name: Thomas C. Maloney
 
   



    Title: EVP & COO

4